Shull, P. J.,
Under the uncontradicted testimony in this case the coal was not sold either by the producing company, the driver of the truck, or the owner of .the truck for delivery in this county, but was a gift by one L. Popkin, of Jessup, Pennsylvania, to M. J. Newman, who is a brother-in-law of the said L. Popkin. The sale of this coal and its delivery was a transaction completed in the County of Lackawanna at the mine in Jessup. The purchaser resided within 10 miles of the mine at which the purchase and sale was consummated and at which the delivery of the coal was made. Consequently the weight certificate required by the Act of July 19, 1935, P. L. 1*356, was not necessary unless demanded by the purchaser, as provided in section 10 of said act. Furthermore, the act under which this prosecution was brought could not apply to a gift of solid fuel (coal), as it relates to a sale and delivery of solid fuel, its title being: “An act to regulate the sale and delivery of solid fuel”, etc.
A gift of coal to a relative, or to anyone else for that matter, is not subject to the conditions and regulations or penalties prescribed by this act. In the transaction as disclosed by the evidence before us, if there was any violation of this act, that violation took place and was complete in the County of Lackawanna. The delivery of the coal in this county was not by reason of the sale at the mine in Lackawanna County, for both sale and delivery were complete at the time the coal was loaded on the truck owned by L. Popkin and operated by his driver, L. Troanovitch, the defendant in this case. And, over that offense, had there been any offense committed, this court would have no jurisdiction; it would be exclusively for the courts of Lackawanna County.
And now, January 16, 1936, the appeal is sustained, the judgment of the justice of the peace is reversed, and judgment is entered in favor of the defendant.
From C. C. Shull, Stroudsburg.